UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1817


SERAFIN ZURITA-ESPINOZA, a/k/a Zurita Serafin Espinoza,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2014                 Decided:   April 4, 2014


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, David V. Bernal, Assistant Director, Liza S. Murcia,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Serafin       Zurita-Espinoza,            a   native         and       citizen     of

Mexico,      petitions       for   review       of     an   order         of    the     Board    of

Immigration        Appeals     (Board)       dismissing             his        appeal    of     the

Immigration Judge’s (IJ) decision denying his motion to reopen

as untimely.          We have reviewed the administrative record and

find    no    abuse     of    discretion          in    the      denial         of    relief     on

Zurita-Espinoza’s motion.              See 8 C.F.R. § 1003.23(b)(1) (2013).

We   therefore      deny     the   petition          for    review        in    part     for    the

reasons      stated    by    the    Board.           See    In      re:    Zurita-Espinoza,

(B.I.A.      May    31,      2013).        We        further        find       that     we     lack

jurisdiction to review Zurita-Espinoza’s claim that the Board

erred in upholding the IJ’s refusal to invoke the immigration

court’s      sua   sponte      power    to      reopen        his    proceedings.               See

Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.           We dispense with oral argument because the

facts   and    legal      contentions        are       adequately         presented       in    the

materials     before      this     court     and       argument      would        not    aid    the

decisional process.

                                                               PETITION DENIED IN PART
                                                                 AND DISMISSED IN PART




                                              2